
	
		II
		110th CONGRESS
		1st Session
		S. 2130
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2007
			Mr. Casey (for himself,
			 Ms. Murkowski, Mr. Durbin, Ms.
			 Collins, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To express the sense of the Senate on the need for a
		  comprehensive diplomatic offensive to help broker national reconciliation
		  efforts in Iraq and lay the foundation for the eventual redeployment of United
		  States combat forces.
	
	
		1.Sense of the Senate on need
			 for comprehensive diplomatic offensive to help broker national reconciliation
			 efforts in Iraq
			(a)FindingsThe
			 Senate makes the following findings:
				(1)The men and women
			 of the United States Armed Forces have performed with honor and distinction in
			 executing Operation Iraqi Freedom and deserve the gratitude of the American
			 people.
				(2)General David H.
			 Petraeus, Commander of the Multinational Force-Iraq, stated on March 8, 2007,
			 “There is no military solution to a problem like that in Iraq.”.
				(3)President George
			 W. Bush reiterated on July 12, 2007, that the United States troop surge
			 implemented in 2007 seeks to open space for Iraq's political leaders to
			 advance the difficult process of national reconciliation, which is essential to
			 lasting security and stability.
				(4)Greater
			 involvement and diplomatic engagement by Iraq’s neighbors and key international
			 actors can help facilitate the national political reconciliation so essential
			 to sustainable success in Iraq.
				(5)The United States
			 troop surge carried out in 2007 has not, as of yet, been matched by a
			 comparable diplomatic surge designed to ensure that Iraqi national leaders
			 carry through on the process of national reconciliation.
				(6)The final report
			 of the Iraq Study Group, released in December 2006, declared, “The United
			 States must build a new international consensus for stability in Iraq and the
			 region. In order to foster such consensus, the United States should embark on a
			 robust diplomatic effort to establish an international support structure
			 intended to stabilize Iraq and ease tensions in other countries in the region.
			 This support structure should include every country that has an interest in
			 averting a chaotic Iraq, including all of Iraq’s neighbors.”.
				(7)On August 10,
			 2007, the United Nations Security Council voted unanimously to expand the
			 mandate of its mission in Iraq to assist the national government with political
			 reconciliation, bring together Iraq’s neighbors to discuss border security and
			 energy access, and facilitate much needed humanitarian assistance.
				(8)The United States
			 Ambassador to Iraq, the Honorable Ryan C. Crocker, asserted on September 11,
			 2007, in testimony before the Committee on Foreign Relations of the Senate,
			 “With respect, again, to [Iraq’s] neighbors and others, that is exactly our
			 intent to have a more intensive, positive, more regulated engagement between
			 Iraq and its neighbors. . . . The United Nations is now positioned to play a
			 more active and involved role.”.
				(9)General Petraeus
			 said on September 11, 2007, in response to a question on the need for greater
			 civilian activity in Iraq, “I agree with the chairman of the Joint Chiefs of
			 Staff who has said repeatedly that certain elements of our government are at
			 war, DoD, State, AID, but not all of the others. . . . We can use help in those
			 areas. Some of the areas are quite thin, agriculture, health, and some
			 others.”.
				(10)The United
			 States troop surge carried out in 2007 has not, as of yet, been matched by a
			 comparable civilian surge designed to help the Government of Iraq strengthen
			 its capabilities in providing essential government services.
				(b)Sense of the
			 SenateIt is the sense of the Senate that—
				(1)the United States
			 Government should take the lead in organizing a comprehensive diplomatic
			 offensive, consisting of bilateral, regional, and international initiatives, to
			 assist the Government of Iraq in achieving national reconciliation and
			 successfully meeting key security, political, and economic benchmarks;
				(2)it is in the
			 interest of the United States and the people of Iraq that Iraq is not seen as a
			 uniquely American problem, but rather as of enduring importance
			 to the security and prosperity of its neighbors, the entire Middle East region,
			 and the broader international community;
				(3)the greater
			 involvement in a constructive fashion of Iraq’s neighbors, whether through a
			 regional conference or another mechanism, can help stabilize Iraq and end the
			 outside flows of weapons, explosive materials, foreign fighters, and funding
			 that contribute to the current sectarian warfare in Iraq;
				(4)the President and
			 the Secretary of State should invest their personal time and energy in these
			 diplomatic efforts to ensure that they receive the highest priority within the
			 United States Government and are viewed as a serious effort in the region and
			 elsewhere;
				(5)the President, in
			 order to demonstrate that a regional diplomacy strategy enjoys attention at the
			 highest levels of the United States Government, should appoint a seasoned,
			 high-level Presidential envoy to the Middle East region to supplement the
			 efforts of Ambassador Crocker and focus on the establishment of a regional
			 framework to help stabilize Iraq;
				(6)the United States
			 Government should build upon tentative progress achieved by the International
			 Compact for Iraq and the Iraq Neighbors Conference to serve as the basis for a
			 more intensive and sustained effort to construct an effective regional
			 mechanism;
				(7)the President
			 should direct the United States Permanent Representative to the United Nations
			 to use the voice and vote of the United States at the United Nations to seek
			 the appointment of an international mediator in Iraq, under the auspices of the
			 United Nations Security Council, to engage political, religious, ethnic, and
			 tribal leaders in Iraq to foster national reconciliation efforts;
				(8)the United States
			 Government should begin planning for a wide-ranging dialogue on the mandate
			 governing international support for Iraq when the current United Nations
			 mandate authorizing the United States-led coalition expires at the end of
			 2007;
				(9)the United States
			 Government should more directly press Iraq’s neighbors to open fully operating
			 embassies in Baghdad and establish inclusive diplomatic relations with the
			 Government of Iraq to help ensure the Government is viewed as legitimate
			 throughout the region;
				(10)the United
			 States Government should strongly urge the governments of those countries that
			 have previously pledged debt forgiveness and economic assistance to the
			 Government of Iraq to fully carry through on their commitments on an expedited
			 basis;
				(11)a key objective
			 of any diplomatic offensive should be to ameliorate the suffering and
			 deprivation of Iraqi refugees, both those displaced internally and those who
			 have fled to neighboring countries, through coordinated humanitarian assistance
			 and the development of a regional framework to establish long-term solutions to
			 the future of displaced Iraqi citizens;
				(12)the United
			 States Government should reallocate diplomats and Department of State funds as
			 required to ensure that any comprehensive diplomatic offensive to stabilize
			 Iraq on an urgent basis has the needed resources to succeed; and
				(13)the United
			 States Government should reallocate civilian expertise to help governmental
			 entities in Iraq strengthen their ability to provide essential government
			 services to the people of Iraq.
				
